﻿A birth in a family is naturally a source of joy and of hope. Thus the people of Burundi share the legitimate pride of the people of Saint Lucia on their accession to independence and admission to the great family of the United Nations. The entry of Saint Lucia into the United Nations is striking proof of the universality of our Organization. The victory of the people of Saint Lucia is undoubtedly an encouragement to other peoples struggling for their dignity and freedom.
3.	In quite different context, let me pay a tribute to the memory of a great African statesman, Agostinho Neto, champion of the freedom and the real independence of Angola and indefatigable defender of peace and dignity in Africa and throughout the world. We wish to convey to the Angolan people our deepest condolences and our feelings of solidarity and encouragement at this difficult time.
4.	Ever since its foundation, the United Nations has set itself the fundamental task of safeguarding international peace and security, the establishment of justice in the world and the strengthening of the ties of cooperation and solidarity among all the peoples of our planet. The triumph of these ideals calls, first of all, for the establishment of an equitable and democratic system in international relations and the promotion of an order of mutual understanding and respect for human rights and for peoples in their totality.
5.	It is within this context that we should view the struggle being waged by the United Nations to put an end to injustice in the world and to create conditions for a just and lasting peace so necessary for fruitful cooperation among nations.
6.	The work that has been done in this area by the United Nations is, in our view, of particular importance. We should therefore like to take this opportunity to pay a well-deserved tribute to the General Assembly, which can take pride in having so consistently lived up to the importance of its task and, therefore, constitutes an ideal framework for co-operation, exchange of experience and decision-making.
7.	The positive record of the General Assembly is due not only to the political maturity and sense of responsibility of the Member States, but also to the farsightedness and devotion of the distinguished persons who have so competently discharged the functions of President of this principal organ of our Organization.
8.	In electing you, Sir, as its President, the General Assembly not only acted in keeping with its principles and noble traditions. It also wished by design to mark the importance and gravity that it attaches to this session. Your extensive experience in international affairs and your commitment to supporting peoples in the struggle for their independence and dignity are guarantees of the success of this session. We take this solemn occasion to extend to you our sincere congratulations on the trust that the General Assembly has placed in you. Of course, the tribute we pay to you, on behalf of the people and Government of Burundi, goes also to your country, the United Republic of Tanzania, whose ties of solidarity with my country, Burundi, were forged long ago and have been strengthened at the time of our national liberation struggle.
9.	We also wish to extend our sincere gratitude to your predecessor, Mr. Lie'vano of Colombia, for having so masterfully and successfully conducted the proceedings of the thirty-third session of the General Assembly.
10.	We should also like to extend our greetings to the Secretary-General of the United Nations, Mr. Kurt Waldheim, whose competence, integrity and devotion in the service of peace and the liberation of peoples have aroused in our breasts sentiments of the most profound admiration and highest esteem.
11.	The work he has been doing ever since he has been Secretary-General of our Organization deserves more than our congratulations and encouragement. We should like to take advantage of our presence here to assure him once again of our confidence and of the total support of the Government and people of Burundi in his noble task of working unremittingly for the triumph of the fundamental objectives of the United Nations Charter.
12 For the first time in the history of our country, the Head of State of Burundi is personally taking part in the work of the General Assembly of the United Nations. This decision was no accident but a logical consequence of the revolution carried out by the people of Burundi on 1 November 1976. That date marks a major turning-point in the history of our country. To understand this, it is sufficient to refer to the period immediately preceding and that immediately following the radical change that took place on that date. To put you in the proper chronological context, let me briefly describe the true history of our country.
13.	A mere 17 years have elapsed since our independence, which was gained by dint of tremendous sacrifices by our people and the valuable support rendered by friendly countries and by the United Nations.
14.	At first sight, Burundi is a young State. However, the truth is quite different. Indeed, the most critical history books, as well as other most authoritative sources of information, are unanimous in asserting that the State of Burundi, cohesive and organized in all sectors of national life, goes back as far as the fifteenth century A.D. The nation of Burundi, even at that time, could take pride in its age-old unity, the decisive elements of which remain today. These are, primarily, the will to live together as a people proud and jealous of their national independence and sovereignty, and, secondly, a common national culture and a single national language, Kirundi, which is spoken throughout the whole country without a single dialect.
15.	All these factors have served to shape the personality of Burundi. This was the driving force of the Burundi nation, which, under the aegis of the party Union pour le progres national [UPRONA], was successful in the elections organized by the Belgian administration and supervised by the United Nations on 18 September 1961. This victory was to lead Burundi, as we know, to true independence on I July 1962. Thus, the unity of the Burundi people was once again consecrated. This marked the turning of a page after a period of darkness and humiliation, and there opened up a new era of liberty and co-operation.
16.	Unfortunately, successive Governments in power did not respect the people's verdict. Irresponsible citizens allied themselves with external enemies of our country to divide and exploit the united, peaceful and hardworking people,
17.	It was therefore necessary to establish State structures in such a way as to make possible and irreversible the creation of a society where national concord and social justice would prevail. For this purpose, power had to be handed over to its true holders, the people. In order to achieve this goal, it was necessary to create conditions which made it possible for the Burundi people to embark on a course of national reconstruction. It is within this context that we adopted, from the very outset, a programme of national rehabilitation, the main element of which was national reconciliation. This major concern of our policy underlay all our decisions. All appointments to posts of responsibility and authority were thus inspired solely by the criteria of competence and patriotism.
18.	The importance of this policy of national reconciliation did not relegate to a second place the other strategic sectors of national life. Thus, the programme of national rehabilitation set as its other immediate objectives the fight against hunger and poverty, ignorance and disease on the one hand and, on the other, the struggle against social injustice and man's exploitation of man.
19.	This policy was reflected in the following measures. In the field of agriculture, it was decided first to increase production of consumer goods in general, and of food-stuffs in particular. Secondly, it was decided to diversify exports. As far as the rural world was concerned, the Government embarked upon a policy of improving and modernizing living conditions, the electrification of important centres in the country, and supplying water to villages and development centres. In the field of education, the Government adopted important measures with a view to enabling all Burundi citizens without discrimination to go to school and university in the same conditions. This policy of the democratization of education was reflected particularly by the State's assumption of responsibility for all teachers and professors, by the building of school and university infrastructures, by the provision of teaching materials and scientific equipment, and by the granting of scholarships to all students. The sole condition laid down for this was that they be successful in competitions and examinations.
20.	With regard to health, the Government decided on the development and improvement of infrastructure in this area, while promoting the training and improvement of cadres.
21.	These health measures would have been futile if social justice in all its dimensions had not been established. That is why the people's revolution of 1 November 1976 called for the elimination of the vestiges of feudalism. It was in this context that we decided on agrarian and fiscal reform and also on the installation of a sound system of justice, which would be accessible to the people, by the creation of new courts.
22.	All these measures were taken in response to the wishes expressed clearly by the people in the course of many consultations which we held from the very first hours of the revolution on 1 November 1976. It is the constant dialogue going on between the people and ourselves which has made it possible for us today to endow with real content the well-known saying "government of the people, by the people and for the people."
23.	The reorganization of the UPRONA party, the crucible of national unity, and repository of the independence of our country, has no other goal but that of transferring power to the people through its organizations.
24.	Out of respect for the profound aspirations of the Burundi people, we did everything in our power to ensure that this mass party, membership of which is entirely free, should be in a position to conceive, guide and monitor all political, economic, social and cultural activities in our country.
25.	In order to permit the Burundi people effectively to exercise its prerogatives of sovereignty, we created the necessary conditions for the party to be able to guide and genuinely to control the executive. In other words, the people run and manage their own affairs in the communes and the provinces. Leaders are only kept in their posts to the extent that they enjoy the confidence of the people.
26.	Thanks to the political maturity of our people, we believe that the time has come to permit it to choose its leaders at all levels. This task is incumbent on the National Congress of the UPRONA party, a meeting of which is scheduled for the end of this year, and this will constitute in practice the consummation of the action already laid down at the level of the communal assemblies and provincial congresses of the renovated UPRONA party.
27.	In the light of the foregoing, we can claim that the State which we are organizing is one which will permit the Burundi people to perpetuate their history, to strengthen their age-old unity, to consolidate the victories they have won, to build their democracy and to determine their future in a free and sovereign manner. It is for the people of Burundi, in fact, to pronounce on the type of society which will safeguard their identity, while guaranteeing their progress in a world Ml of change.
28.	This is the role of the National Congress of the party, and this is why we quite rightly consider that this session of the party will constitute an event of primary importance in the national life of the Burundi people. We were therefore anxious to inform the United Nations and the whole international community of this, especially because we in Burundi consider that there must exist a certain harmony between internal options and a country's foreign policy.
29.	The guiding principles of our country's foreign policy are well known. These are good neighbourliness, positive non-alignment, non-interference in the internal affairs of other States, international co-operation and support for national liberation movements.
30.	In the light of those principles which are, for us, inviolable, we propose first of all to deal with subjects relating to the question of decolonization, problems of security in the world, the advent of a new world order and the question of human rights.
31.	The emergence of new independent nations is an event of the first importance in international relations in this last quarter of the twentieth century. This phenomenon is explained by the struggle of peoples subjected to colonial domination and by international solidarity. In the course of this irreversible process of liberation, the United Nations has played an important role. However, in spite of the impressive volume of resolutions adopted by the General Assembly and the Security Council the work of decolonization is not yet done.
32.	We believe that the time has come to tackle the true obstacles to decolonization.
33.	In so far as concerns Africa, we have come to the conclusion that it is strategic and material interests which put a brake on the liberation of South Africa, Namibia, Zimbabwe and Western Sahara,
34.	In our day Africa has, unfortunately, become the proving-ground for rivalry between the great Powers. This renewed interest in Africa can be explained, first and foremost, by the geographical situation of our continent, which is washed by both the Atlantic and Indian oceans and the Mediterranean Sea; secondly, by the disruption of political-military alliances in southern Africa following the liberation of Mozambique and Angola; and, thirdly, by the fact that Africa constitutes a vast reservoir of primary commodities and possesses very sizeable resources still unexploited owing to a lack of skilled people and adequate financial resources.
35.	Those three elements underlie certain policies of power and domination, such as those implied by the establishment of military bases and the presence of warships off the African continent and the policies of aggression continually engaged in by the racist colonial regimes of Pretoria and Salisbury against Angola, Mozambique and Zambia. It is also those strategic and economic interests which inspire the plans of certain Governments for the political and economic destabilization of progressive regimes in Africa.
36.	Conscious of those obstacles in the path of the liberation of African Territories still under racist colonial domination, we are convinced that it is our Organization's task to take the courageous measures that the situation requires,
37.	In the light of the events occurring in southern Africa, the United Nations must take energetic and bold measures that are called for and made necessary by the requirements of freedom and dignity. In particular we call upon Member States which maintain various relations with those racist and colonial regimes in southern Africa to review their policy which, in any case, is in quite clear contradiction with their own system of government and their statements in the United Nations. At a time of co-operation between States and of interdependence it is incomprehensible that millions of human beings should be sacrificed on the altar of strategic and economic interests, interests that are futile, because sooner or later the peoples of South Africa, Namibia and Zimbabwe will become the true masters of their own countries and resources. History is rich in lessons in this area,
38.	It is for this reason that we suggest to the great Powers with their interests in southern Africa that they turn over a new leaf in their record of co-operation with the racist and colonial regimes of Pretoria and Salisbury and instead turn towards support for the national liberation movements with a view to preparing for the independence of those countries which are still under colonial domination and laying the foundations for solid co-operation.
39.	The example of the intensive co-operation which exists between the independent States of Africa and their partners in the Western world .should calm the exaggerated apprehensions and unjustified fears of certain countries or certain societies with regard to the maintenance of their interests in southern Africa after the liberation of South Africa, Namibia and Zimbabwe.
40.	For all those reasons, we believe it is realistic completely to isolate the racist and colonial regimes in southern Africa. We therefore urge the Security Council to make use of the provisions, of Chapter VII of the Charter to impose economic sanctions on South Africa, Furthermore, we hope that the economic sanctions decided upon against Rhodesia will be strengthened.
41.	We, for our part, will continue to support the national liberation movements recognized by the Organization of African Unity [OAU], that is to say, the South West Africa People's Organization for Namibia, the Patriotic Front for Zimbabwe, and the African National Congress of South Africa and the Pan-Africanist Congress of Azania.
42.	We should also like to pay a tribute to the frontline countries, whose solidarity with the liberation movements has been the greatest encouragement for all the peoples engaged in the struggle for their survival and dignity. The international community should offer further support to those countries victims of repeated acts of unprovoked aggression by those regimes which have been condemned by history.
43.	The situation prevailing in Western Sahara is the result of a deliberate policy of recolonization, which has been reflected in the invasion, occupation and denial of the identity of the Saharan people. The sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held in Monrovia, Liberia, in July last, both reaffirmed the inalienable right of the Saharan people to self-determination and independence and recognized the need to permit that people to take a free decision about its future. The Burundi Government has always supported the just cause of the Saharan people under the leadership of the Frente POLISARIO.  We hope that the voice of African wisdom will be heeded by all the parties concerned and that the Saharan people will finally become masters of their Territory and destiny. Then arms will fall silent and a new era of co-operation and peace will dawn in the region.
44.	The situation prevailing in the Middle East is a matter of the greatest concern to us all. The international community has recently witnessed a major diplomatic offensive which culminated in the signing of the agreements between Egypt and Israel. Some thought that that was an important step towards peace. Unfortunately, at the present time peace and security still remain in jeopardy. The Palestinian people are still without a country and many other issues still remain unresolved—such as Israel's withdrawal from all occupied Arab territories and the status of Jerusalem.
45.	A just and lasting solution to the question of the Middle East must take account of all those elements the point of convergence of which is the concept of a home- rand and the formation of an independent State. It is in this context that we would encourage any initiative designed to revive peace negotiations among all the parties concerned, including the Palestine Liberation Organization [PLO] representing the Palestinian people.
46.	In the face of increasing tension in the Mediterranean we call on those States parties to the Conference on Security and Co-operation in Europe to transform the region into a zone of peace and co-operation.
47.	Also in the context of the maintenance of international peace and security we whole-heartedly support the aims of the Declaration of the Indian Ocean as a Zone of Peace, which was adopted by the General Assembly of the United Nations in 1971. We call on all States to review their policies of power, which consist of setting up or maintaining military bases in that area, in order to guarantee the sovereignty, territorial integrity and fruitful development of the region.
48.	Peace is an indivisible whole. Security in Africa, Europe and the Middle East would indeed be precarious if Asia, where most of humanity lives, were faced with large-scale conflicts. We have great respect for these peoples with their very old civilizations. Africa has ties of active solidarity forged through the history of the liberation of the African and Asian countries.
49.	We ask all South-East Asian States to settle all their conflicts or disputes themselves without outside interference, so as to safeguard world peace in this region. We sincerely hope that, thanks to their own genius, these States will be able to overcome the obstacles to their negotiations, so that the conditions for viable peace and fruitful co-operation in the region may be created.
50.	On the question of Korea, our Government supports the efforts towards the peaceful and independent reunification of that country. So that this goal may be achieved, all foreign troops must be withdrawn and all bases and other foreign military installations in South Korea must be dismantled. We would also like to draw the attention of the international community to the untoward effects the admission of a divided Korea to the United Nations would have.
51.	The Second World War was enough to demonstrate the drama of mankind's existence threatened by the huge arsenal of destruction made available to human societies through science and technology. Therefore it is urgent to do everything possible to avoid anew global conflagration and to discourage any escalation of violence, for the very survival of the human race. The only way to achieve this is to carry out complete and general disarmament. This will only be done by promoting a sense of solidarity and friendship among peoples and by making people aware of the danger represented by the arms race.
52.	In these circumstances, only political commitment by States can unleash the disarmament process. The Final Document of the Tenth Special Session of the General Assembly [resolution S-J0I2] represents a stage which should be stressed within this context. It is important that the measures recommended in this document should be followed up.
53.	The signing of the agreements reached at the conclusion of the second round of the Strategic Arms Limitation Talks [SALT] by the United States and the Soviet Union is another encouraging sign. We hope that the negotiations during the third round of SALT will start soon.
54.	There is every reason to encourage the initiatives undertaken towards creating nuclear-weapon-free zones. Here we consider it imperative to take the appropriate measures for the application of the Declaration on the Denuclearization of Africa, for the creation of zones free of nuclear weapons in the Middle East and in South Asia, and for the respect of the treaties and protocols banning nuclear weapons in Latin America.
55.	All these measures are of course only aimed at the establishment of true peace. There is no doubt that this implies stopping the arms race, reducing stocks of conventional weapons and destroying stockpiles of weapons of mass destruction.
56.	Nevertheless, if we want to achieve real peace, we must work towards the universal establishment of an order of justice and equity in international relations.
57.	The ever-growing gap between rich and poor countries, the persistence of an unjust international order in die distribution of resources and the maintenance of relations of domination are factors which give rise to serious tension which, in the long term, threaten the establishment of true peace on a global scale.
58.	The response to this situation can only be sought through the United Nations resolutions relating to the establishment of a new international order based on justice and equity. The advent of a new international order in the field of economic relations and information will be our next subject.
59.	In spite of the efforts made at the sixth and seventh special sessions of the General Assembly and later at the North-South Conference in Paris and at sessions of UNCTAD, we have to face the fact that the situation of inequality and injustice is getting worse; hence the need to transform the system of dependence and exploitation into relations of mutual benefit. It should be made clear at once that this struggle for economic liberation by the third-world countries is not directed against the industrialized countries.
60.	The claims of the developing countries are in fact those of having the sovereign rights to their own re-sources, the establishment of machinery for stabilizing the prices of primary commodities which they export, the creation of reasonable conditions of access to the international market, the transfer of science and technology to the developing countries, the reform of the international monetary system and finally international co-operation free of any alienation or humiliation.
61.	These demands by the third-world countries take real account of the interdependence of nations and the complementary nature of world economies.
62.	The full importance of this factor was really felt during the 1973 oil crisis. Drastic measures to deal with the root causes of the crisis should have been taken from then on. The industrialized countries did not have the courage to follow this course; hence the almost insurmountable difficulties which all countries must face. However, we must recognize that this crisis was
63.	This is why we believe that this category of countries deserves special attention from the international community. We hope that in the new development strategy and in the programmes being followed by the United Nations system as a whole the bulk of aid will be devoted to those countries which are the poorest.
64.	In this context we would like to stress the particular difficulties of land-locked countries. For some time the international community has been aware of the situation. The United Nations has even advocated special measures aimed at them.
65.	The creation of the United Nations Special Fund for Land-locked Developing Countries was a response to these countries’ concern. Unfortunately, for reasons which are still unclear, this fund enjoyed neither the sympathy nor the necessary support of the developed countries for the achievement of its aims. We can only express our regret, because the problem of being landlocked can only be overcome with the aid of the industrialized countries. When we say this we in no way wish to minimize sub-regional or regional co-operation in this field.
66.	The need for granting greater financial and technical assistance is particularly justified because these land-locked countries fall into the category of the least advanced of the developing countries. As members know, the international community has been made constantly aware of the vulnerable position of these poorest of the developing countries.
67.	In response to the wishes expressed by these countries, the fifth session of UNCTAD advocated a programme of action  which deserves the unreserved support of Member States and the whole of the international community. Within the same context, we hope that the international community will strengthen its - co-operation with the countries which have suffered from drought, and natural disasters and those which suffer from geographical disadvantages.
68.	Assistance on the part of the developed countries will only be able to achieve its objectives to the extent that the developing countries themselves are convinced of the need to strengthen their co-operation.
69.	The United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires last year, set up some important milestones in this area. We would like to reaffirm our support for the Plan of Action adopted by the Conference.  It does, indeed, seem to us appropriate to appeal to our friends in the third world who possess technology adapted to our conditions of development or who possess sizeable financial resources. In this context, we welcome as an important factor the intense co-operation which exists between Africa and the Arab world, whose historical, geographical and cultural ties are guarantees for the strengthening of this solidarity.
70.	We are also gratified by the growing co-operation between Africa, Asia and Latin America.
71.	However, this co-operation among developing countries would be strengthened if the movement of people and goods were not curbed by, among other things, the lack of infrastructure in the fields of transportation and communications. This is particularly true of Africa. The United Nations has officially recognized this fact by the proclamation of the United Nations Transport and Communications Decade in Africa for the period 1978-1988. This decision has been welcomed as an essential factor in the integrated development strategy of the African continent. We therefore hope that the programme and the measures proposed by the OAU will call forth a widespread response from Member States and the whole United Nations system.
72.	We should like to take this opportunity to express our appreciation to UNDP, which has done pioneer work in this field. Indeed, UNDP has set the tone by its decision to set aside a certain sum from its reserves in order to support the objectives of the Decade. It is our firm hope that this example will be followed by Member States and all international institutions.
73.	It is, further, indispensable to reserve an important place in the new development strategy for the United Nations Transportation and Communications Decade in Africa.  In our view this would be an important contribution to the advent of the new international economic order.
74.	The new world order is founded not only on justice and equity in international economic relations, but also on the democratization of information. It is impossible to stress too much the role that information can play in the area of comprehension among men and mutual understanding among peoples. We believe that in order to attain this objective it is indispensable to strengthen vertical and horizontal co-operation with the view of bringing about free and balanced circulation of information. We must recognize the value and quality of the work done in this area by UNESCO.
75.	We should also like to encourage the work of the Committee to Review United Nations Public Information Policies and Activities. We would, however, welcome close co-operation between UNESCO and the United Nations Department of Public Information. In this effort to seek objectivity in the field of information, we must recognize the important role of non- official organizations. We must encourage efforts to establish better organized and more fruitful cooperation between the public and private information sectors.
76.	We, for our part, are ready to look into any formulas for co-operation with the representatives of the information sector, a sector which exercises such a great influence on the lives of individuals and peoples.
Indeed, it would be no exaggeration to claim that much change in the world is the result of the technological revolution in the information media. For example, if respect for human rights is today an important element in the credibility of a Government, this is in large measure due to the publicity resources employed by the information media.
77.	Since we are on the subject of human rights, should like to make clear the position of my Government on this question, which is a matter of fundamental concern to the international community.
78.	For a long time, stress has been laid on civil and political rights, while economic, social and cultural rights have been left aside. For our part, we believe that all these rights are indissolubly linked in terms of their conception and the universality of their application. Conceived in this way human rights embrace the rights of the individual in general, of women and children in particular, and also the rights of peoples and States.
79.	It is clear to us that it is the whole gamut of human rights that should guide us in our policies and positions in the appropriate United Nations organs. As a member of the Commission on Human Rights, Burundi has every intention of discharging its responsibilities in this area.
80.	We hope thus to deserve the confidence which the Governments of Member States have placed in our revolution.
81.	We assure the Assembly of the commitment of our Government to the triumph of the cause of liberty for men and peoples. In this way we will contribute to the building of a better world in which justice and co-operation prevail. We say this because, like all the other members of the Assembly, we are convinced that all our efforts should be aimed at the building of a new society, based on friendship and solidarity. For humanity, to which we all belong, shares a common destiny,
82.	The participation of all the nations of this General Assembly is the most convincing testimony of their commitment to justice and solidarity.
83.	We wish to extend our greetings to this Assembly as the builders of this society where peace, brotherhood and solidarity will prevail.